Citation Nr: 1223443	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-33 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred in connection with hospitalization from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran was hospitalized from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital in Tallahassee, Florida, for which he did not receive prior authorization from the VA medical center. 

2.  At the time of his July 2008 hospitalization, the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 for more than 24 months.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses incurred in connection with hospitalization from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital, in Tallahassee, Florida have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 

Analysis

Payment of or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, 113 Stat. 1556.  To be eligible for reimbursement under this Act the appellant has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) The veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728  for the emergency treatment provided.  See 38 C.F.R. § 17.1002.

Section 1728(a), Title 38, United States Code, provides that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten the return to such course of training; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120.  The United States Court of Appeals for Veterans Claims (Court) has held that all three of these statutory requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Board points out that, during the pendency of this appeal, a portion of the provisions of 38 U.S.C.A. § 1725 was amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110  (2008).  This bill makes various changes to veteran's mental health care and also addresses other health care related matters.  In pertinent part, the new law amends 38 U.S.C.A. § 1725  and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."  Additionally, this amendment added a provision, which essentially expands one of the criteria that defines the meaning of "emergency treatment" to include treatment rendered (1) until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Id.  Amendments were again made to 38 U.S.C.A. § 1725, effective February 1, 2010.  These amendments pertain to payment made on a veteran's behalf by a third party.  To the extent that there has been a change in the law, the change is not retroactive and does not apply in this case.

The Veteran has appealed the denial of reimbursement for medical expenses incurred in connection with hospitalization from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital in Tallahassee, Florida.  After review of the evidence, the Board finds that the evidence is against the claim. 

Initially, the Board notes that the record does not indicate that the Veteran seeks reimbursement under 38 C.F.R. § 17.120.  The Veteran is not service connected for any disability.  Accordingly the provisions of 38 C.F.R. § 17.120 cannot be used to award reimbursement in this case.  As § 17.120 is not for application, the Board will next focus on application of the Veterans Millennium Health Care and Benefits Act, described above.  See 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1002.

The Veteran's VA outpatient treatment records show that, prior to his July 2008 private hospitalization, he was last seen for VA treatment in January 2006. 

The Veteran sought treatment at Tallahassee Memorial Hospital from July 24, 2008, to July 27, 2008, for unspecified alcohol abuse, hyposmolality, and dysphagia.

In an August 2008 decision, the Veteran was denied VA financial assistance for the emergency treatment that he received in July 2008 under the Veterans Millennium Health Care and Benefits Act.  It was found that the Veteran had not received VA care within the past 24 months.

The Veteran expressed disagreement with the decision in October 2008.  He stated that a call was placed by his supervisor's wife to the VA medical center in Tallahassee, and she was told to bring the Veteran to the hospital.  He was under the assumption that VA authorized and would pay for this hospitalization.  In his November 2008 written statement, the Veteran reiterated these events and indicated that he understood this as authorizing his hospital stay. 

A review of the record indicates that the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  Therefore, reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is not warranted.  

The Veteran has asserted that he was under the assumption that his hospitalization had been authorized by VA and would be paid by the VA.  However, even reading the Veteran's statements in the most favorable light, the Board cannot find that he received authorization for this treatment.  First, there is no record in the VA medical center documents of this telephone call.  Furthermore, the Veteran did not even assert that he had received such prior authorization.  He merely stated that the VA medical center told his supervisor's wife to take the Veteran to the emergency room, and the Veteran assumed from this conversation that authorization was given.  No such authorization was discussed or considered, in either the VA medical center documents or the Veteran's assertions of the events at the time.  As such, the Board concludes that prior authorization for this treatment was not given.

As the evidence demonstrates that the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment, reimbursement for the medical expenses incurred in connection with hospitalization from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital in Tallahassee, Florida is not permitted.  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. the Veteran had not received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of the emergency treatment), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment of or reimbursement for medical expenses incurred in connection with hospitalization from July 24, 2008, to July 27, 2008, at Tallahassee Memorial Hospital is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


